Citation Nr: 1518015	
Decision Date: 04/27/15    Archive Date: 05/05/15	

DOCKET NO.  07-36 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an increased rating for the residuals of fracture of the right 5th and 2nd metacarpals, with surgical repair and carpal tunnel release, initially evaluated as 10 percent disabling prior to September 14, 2009, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1981.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of August 2006 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2013, the Board dismissed the Veteran's appeal regarding the issues of entitlement to service connection for an acquired psychiatric disorder (claimed as major depression with bipolar disorder), the residuals of exposure to asbestos, and facet arthropathy at the level of the 5th lumbar vertebra and 1st sacral segment (claimed as low back pain).  At that same time, the Board remanded for additional development the issues of entitlement to an initial compensable evaluation for bilateral hearing loss, and an increased rating for the residuals of fracture of the right 5th and 2nd metacarpals, with surgical repair and carpal tunnel release.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is presently characterized by no more than Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.

2.  Prior to September 14, 2009, the Veteran's service-connected residuals of fracture of the right (major) 5th and 2nd metacarpals, with surgical repair and carpal tunnel release, were productive of moderate, but not severe, incomplete paralysis of the median nerve.

3.  The Veteran's service-connected residuals of fracture of the right (major) 5th and 2nd metacarpals, with surgical repair and carpal tunnel release, are currently productive of no more than moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 (2014).

2.  Prior to September 14, 2009, the criteria for an initial 30 percent evaluation, but no more, for the Veteran's service-connected residuals of fracture of the right (major) 5th and 2nd metacarpals, with surgical repair and carpal tunnel release, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.3, 4.124a and Part 4, Diagnostic Code 8515 (2014).

3.  The criteria for a current evaluation in excess of 30 percent for the service-connected residuals of fracture of the right (major) 5th and 2nd metacarpals, with surgical repair and carpal tunnel release, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.124a and Part 4, Diagnostic Code 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the Veteran's service-connected hearing loss and residuals of fracture of the right 5th and 2nd metacarpals, with surgical repair and carpal tunnel release, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Moreover, there is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August 2005, July 2008, and April 2013 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in September 2012, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, and various statements by the Veteran's family and friends.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

The Veteran seeks an increased evaluation for bilateral hearing loss, as well as for the residuals of fracture of the right 5th and 2nd metacarpals, with surgical repair and carpal tunnel release.  In pertinent part, it is contended that manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective schedular evaluations now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. § 4.45 (2014).

Ratings shall be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

In the present case, in a rating decision of August 2006, the RO granted service connection (and a noncompensable evaluation) for bilateral hearing loss.  In that same rating decision, the RO granted service connection (and a 10 percent evaluation) for the residuals of fracture of the right 5th metacarpal.  Both of those evaluations were made effective May 27, 2005.  The Veteran voiced his disagreement with the assignment of the respective noncompensable and 10 percent evaluations, with the result that, in a subsequent rating decision of September 2011, the Veteran's previously assigned 10 percent evaluation for the residuals of fracture of the right 5th metacarpal was increased to 30 percent for the residuals of fracture of the right 5th and 2nd metacarpals, with surgical repair and carpal tunnel release, effective from September 14, 2009, the date of a VA examination.  The current appeal ensued.



Increased Rating for Bilateral Hearing Loss

At the time of a VA audiometric examination in May 2006, the Veteran complained of difficulty hearing in crowded places, for example, at the movies, in a mall, or at church, as well as difficulty in one-on-one conversations.  An audiometric evaluation conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
20
20
25
50
LEFT
25
20
40
55

The pure tone average for the frequencies 1000, 2000, 3000, and 4000 Hertz in the Veteran's right ear was 29 decibels, while the pure tone average for those same four frequencies in the Veteran's left ear was 35 decibels.  Speech discrimination ability at the time of examination was 100 percent in the Veteran's right ear, and 98 percent in the left ear.  Such audiometric findings equate to Level I hearing impairment in both the right and left ears.  According to the examiner, at the time of examination, the Veteran exhibited hearing within normal limits in the frequency range from 250 to 3000 Hertz, and at 8000 Hertz, with a moderate to mild notched sensorineural hearing loss in the range from 4000 to 6000 Hertz.  Pure tone testing in the left ear showed hearing within normal limits from 250 to 2000 Hertz, with a mild to moderate sensorineural hearing loss in the range from 3000 to 8000 Hertz, and a notch present at 4000 Hertz.  Word recognition scores were described as excellent bilaterally.

At the time of a subsequent VA audiometric examination in mid-September 2009, the Veteran complained of difficulty hearing in background noise, as well as "misunderstanding what people said."  Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
10
15
25
55
LEFT
15
15
40
50
The pure tone average for the frequencies 1000, 2000, 3000, and 4000 Hertz was 26.25 decibels in the right ear, and 30 decibels in the left ear.  Speech discrimination ability was 96 percent in both the right and left ears.  Such audiometric findings equate to Level I hearing impairment in both the Veteran's right and left ears.  According to the examiner, the Veteran exhibited a bilateral, mild to moderate high frequency sensorineural hearing loss.

As of the time of a more recent VA audiometric examination in April 2013, the Veteran complained of difficulty hearing his spouse and stepchildren.  Audiometric evaluation revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
35
55
65
70
LEFT
35
55
65
70

The pure tone average for the frequencies 1000, 2000, 3000, and 4000 Hertz was 56 decibels in both the right and left ears.  Speech discrimination ability was 94 percent for both the right and left ears.  Such findings are commensurate with Level I hearing impairment in the Veteran's right ear, and Level I hearing impairment in the left ear.  According to the examiner, the Veteran exhibited a bilateral sensorineural hearing loss.

Pursuant to applicable law and regulation, evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based on the aforementioned, it is clear that, over the course of the current appeal, the Veteran has exhibited no more than Level I hearing impairment in both his right and left ears.  Such findings are commensurate with no more than a noncompensable evaluation for the Veteran's service-connected bilateral hearing loss.  Accordingly, an increased rating is not warranted.

Increased Rating for the Residuals of Fracture of the Right 5th and 2nd Metacarpals, with Surgical Repair and Carpal Tunnel Release

At the outset, the board notes that, in a rating decision of June 2013, the RO awarded a separate and distinct noncompensable evaluation for arthritis of the right index finger (that is, the 2nd metacarpal).  That evaluation will not be addressed in the context of this decision.

Significantly, at the time of a VA examination in May 2006, it was noted that the Veteran had sustained a fracture of his right wrist at the base of the 2nd metacarpal.  Reportedly, the Veteran had sustained two fractures while in service, both while on guard duty.  Moreover, in either 1981 or 1982, he had undergone surgery at a private medical facility.  

Current complaints consisted of decreased mobility and grip in the right hand (that is, the Veteran's dominant hand).  According to the Veteran, he had difficulty using tools, such as hammers, wrenches, and screwdrivers.  Moreover, he experienced decreased sensation in his finger, though at the same time, there was some increased sensitivity to touch.  When questioned, the Veteran indicated that he occasionally utilized splints.  However, those splints were used primarily when he was doing heavy lifting.  When further questioned, the Veteran indicated that, in 1981 or 1982, following his initial surgery, he developed carpal tunnel syndrome, perhaps as a result of that surgery.  According to the Veteran, at that time, he underwent carpal tunnel release, and had experienced no significant problems with carpal tunnel syndrome since that time.  However, it was apparently possible that the Veteran's sensory deficits might be due to his carpal tunnel syndrome surgery.  

On physical examination, tests of sensation showed a slight decrease to light and sharp pin sensation of the entire dorsum of the Veteran's right hand, as well as a mild radial nerve decrease "pin and light touch" sensation to the thumb, index and radial aspects of the middle (long) finger.  Range of motion of all fingers was without any deficit.  The Veteran was easily able to make a fist, spread his fingers apart, extend, and write his name.

Range of motion measurements of the Veteran's right wrist showed active flexion to 40 degrees, with passive flexion to 50 degrees; active extension to 20 degrees, with passive extension to 22 degrees; active radial deviation to 20 degrees, with passive radial deviation to 25 degrees; and active ulnar deviation to 19 degrees, with passive ulnar deviation to 21 degrees.  Functionally, the Veteran was able to pronate and supinate the wrist and forearm 180 degrees.

Tests of handgrip strength showed that, in pronation, the veteran was able to resist to a level of 4/5, while on supination, he was limited to 2/5, though with no pain in any portion of the examination.

Musculature of the Veteran's forearms was measured 10 centimeters distal to the olecranon of the elbow, with the Veteran's right forearm circumference measuring 24 centimeters, while the left arm circumference was 24.5 centimeters, indicating a lack of use of the dominant forearm musculature, which should have been larger than the nondominant left upper extremity.

Dynamometer testing on the right was to 80 kilograms with fatigue after three squeezes, while on the left, it was to 120 kilograms, with no evidence of fatigue.  Significantly, according to the examiner, this represented a marked diminution of strength of the dominant right wrist and hand.

The pertinent diagnoses noted were status post-surgical repair of a fracture at the base of the right 2nd metacarpal, with a moderate decrease in function of the dominant right hand; and status post carpal tunnel release secondary to the residuals of 2nd metacarpal fracture and surgical repair, considered to be mildly disabling.  In the opinion of the examiner, all sensory deficits of the Veteran's right hand were secondary to surgical repair of the right 2nd metacarpal fracture, and were mildly disabling.  Moreover, the total level of disability for the Veteran's dominant right hand was considered to be "moderate," with the primary reason for fatigue being related to a loss of range of motion leading to an inability of the forearm musculature to achieve a normal degree of strength.

On subsequent VA medical examination in September 2009, the Veteran complained of carpal tunnel syndrome of his right hand, resulting in tingling and numbness at the tips of all fingers.  According to the Veteran, he experienced weakness in the fingers of both hands, as well as constant pain and weakness in his right wrist.  Regarding his right wrist, the Veteran denied any problems with stiffness, swelling, heat, redness, giving way, locking, fatigability, deformity, tenderness, effusion, subluxation, pain, or dislocation.  However, he did experience problems with weakness and a lack of endurance.  Regarding the residuals of fracture of the 2nd metacarpal bone, the Veteran indicated that he experienced pain in his right hand which traveled to his wrist and forearm.  According to the Veteran, this pain was exacerbated by physical activity, but relieved by medication.

On physical examination, the Veteran described his right hand as dominant.  Examination of the right radius and ulna was within normal limits.  Range of motion measurements of the Veteran's right wrist showed dorsiflexion to 70 degrees, with pain at 30 degrees; palmar flexion to 80 degrees, with pain at 45 degrees; radial deviation to 20 degrees, with pain at 20 degrees, and ulnar deviation to 45 degrees, with pain at 45 degrees.  At the time of that examination, there was no additional limitation of motion following repetition.  However, on the right, joint function was additionally limited following repetitive use by pain, fatigue, weakness, and a lack of endurance.  Joint function on the right not additionally limited following repetitive use consisted of incoordination.

When questioned, the veteran indicated that he could tie his shoelaces without difficulty.  However, he experienced some difficulty in fastening buttons with his right hand.  Range of motion of the Veteran's right thumb was within normal limits, as was range of motion of the right index finger, the right long finger, the right ring finger, and the right little finger.

Neurological evaluation showed decreased motor function of 4/5 on the right hand, in addition to abnormal sensory function consisting of increased sensation in the right hand.  Further examination of the hands and wrists revealed Tinel's sign to be present on the right, while Phalen's test was positive on the right.  Regarding the median nerve, the peripheral nerve examination showed evidence of neuritis, with decreased motor function of 4/5 in the right hand, and sensory dysfunction demonstrated by increased sensation.

In an Independent VA Medical Opinion dated in January 2011, the Veteran received diagnoses of status post right 5th metacarpal fracture; status post 2nd metacarpal fracture with surgical repair; and status post right carpal tunnel release.  According to the examiner, based on objective evidence, in particular, service medical records, the Veteran had experienced severe trauma to his right 5th metacarpal.  Moreover, there was further evidence that the Veteran had sustained a 2nd metacarpal fracture.  Subsequent to that fracture, the Veteran reportedly underwent a carpal tunnel release.  According to the examiner, the Veteran's right hand fracture (in the form of a 5th metacarpal fracture) while in the military exposed him to additional susceptibility to easy fracture and other types of trauma, leading to the 2nd metacarpal fracture.

At the time of a more recent VA hand and finger examination in April 2013, it was noted that the Veteran was suffering from residuals of fractures of the right 2nd metacarpal with accompanying degenerative joint disease.  According to the Veteran, he experienced increased symptoms, as well as pain when gripping and grabbing with his right hand.  However, according to the examiner, on range of motion measurements, there was no evidence of any limitation of motion or painful motion in any of the Veteran's fingers or his thumb.  Nor was there any evidence of tenderness or pain to palpation of the joints or soft tissue of either hand, to include the thumb and fingers.

On examination of the Veteran's right wrist, it was noted that the Veteran had a full range of motion of the wrist, with no joint abnormality.  However, there was evidence of median nerve neuropathy, which is to say, carpal tunnel syndrome.  According to the examiner, the Veteran's carpal tunnel symptoms were consistent with a mild median nerve neuropathy which would cause pain, cramping, numbness, and tingling with repetitive hand/finger motions, as well as with gripping and grabbing.

On peripheral nerve evaluation, the Veteran complained of recurrent numbness, tingling, and cramping in his right hand with gripping and grabbing, which was somewhat improved with avoidance of those things, as well as with the wearing of a wrist splint.  When questioned, the Veteran complained of mild intermittent pain, paresthesias, and numbness in his right upper extremity.  However, he denied constant pain in his right upper extremity.  Tests of muscle strength were 5/5 for wrist flexion and extension, as well as for thumb to index finger pinch, though 4/5 for right grip.  Significantly, in the opinion of the examiner, the Veteran exhibited mild incomplete paralysis of the median nerve.  Under the circumstances, the Veteran would need to avoid overusing his hand/wrist, as well as repetitive gripping, grabbing, pushing, and pulling.

Pursuant to applicable law and regulation, a 10 percent evaluation is warranted for mild incomplete paralysis of the major median nerve, with a 30 percent evaluation warranted for moderate incomplete paralysis of that nerve, and a 50 percent evaluation indicated where there is evidence of severe incomplete paralysis of the median nerve.  The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is to be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a and Part 4, Diagnostic Code 8515 (2014).

Based on the aforementioned, it is clear that, prior to September 14, 2009, manifestations of the Veteran's service-connected residuals of fracture of the right (major) 5th and 2nd metacarpals, with surgical repair and carpal tunnel release, more nearly approximated the criteria for a 30 percent evaluation than the 10 percent evaluation in effect at that time.  This is particularly the case given the fact that, at the time of the aforementioned VA examination in May 2006, the Veteran was felt to be suffering from postoperative residuals of a fracture at the base of the right 2nd metacarpal productive of a moderate decrease in function of his right hand, in conjunction with mildly disabling postoperative residuals of carpal tunnel release and sensory deficits, which, when taken together, were felt to be productive of moderate disability of the Veteran's (dominant) right hand.  However, at no time during the course of the current appeal has the Veteran been shown to suffer from severe incomplete paralysis of the median nerve.  In fact, as noted above, at the time of a more recent VA examination in April 2013, the Veteran displayed a full range of motion and use of his dominant right hand, with carpal tunnel symptoms characteristic only of a mild median nerve neuropathy resulting in pain, cramping, numbness, and tingling with repetitive hand/finger motions, as well as with gripping and grabbing.  Under the circumstances, no more than a current 30 percent evaluation is warranted for the Veteran's service-connected residuals of fracture of the right 5th and 2nd metacarpals, with surgical repair and carpal tunnel release.

In reaching the above determinations, the Board has considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1) (2014) governing those exceptional cases where a schedular evaluation is found to be inadequate.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in the case at hand, the Rating Schedule adequately compensates the nature and extent of the Veteran's hearing loss and residuals of fracture of the right 5th and 2nd metacarpals.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

Finally, the Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran or a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to a 30 percent evaluation, but no more, for the service-connected residuals of fracture of the right 5th and 2nd metacarpals, with surgical repair and carpal tunnel release, prior to September 14, 2009 is granted, subject to those regulations governing the award of monetary benefits.

Entitlement to a current evaluation in excess of 30 percent for the service-connected residuals of fracture of the right 5th and 2nd metacarpals, with surgical repair and carpal tunnel release, is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


